Electronically Filed
                                                          Supreme Court
                                                          SCAP-15-0000582
                                                          28-JUL-2017
                                                          08:12 AM
                            SCAP-15-0000582

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               ROSEMARY H. STOUT, Appellant-Appellant,

                                  vs.

     BOARD OF TRUSTEES OF THE EMPLOYEES’ RETIREMENT SYSTEM,
              STATE OF HAWAIʻI, Appellee-Appellee.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
            (CAAP-15-0000582; CIV. NO. 14-1-2428-11)

               ORDER DENYING MOTION FOR RECONSIDERATION
     (By:   Recktenwald, C.J., McKenna, Pollack, and Wilson, JJ.,
               with Nakayama, J., dissenting separately)

            Appellee-Appellee the State of Hawaii timely filed a
Motion for Reconsideration (“Motion”) on July 20, 2017, asking
this court to reconsider our July 10, 2017 Published Opinion
(“Opinion”).
            This court, having reviewed the Motion, together with
the Opinion, and the records and files in this case, and having
fully considered the arguments set forth in the Motion,
            IT IS HEREBY ORDERED that the Motion is denied.
            DATED:   Honolulu, Hawaii, July 28, 2017.
                                        /s/ Mark E. Recktenwald
                                        /s/ Sabrina S. McKenna
                                        /s/ Richard W. Pollack
                                        /s/ Michael D. Wilson